                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

BRANDY DELOACH, et al.                             )
                                                   )
                Plaintiffs,                        )
                                                   )
        v.                                         )            No. 1:19CV57 RLW
                                                   )
TERRY STEVENS, et al.                              )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs Motion for Leave to Add Party Plaintiffs Out

of Time (ECF No. 27). This case is a wrongful death action that Plaintiff filed on behalf of her

deceased husband, John D. Deloach. The classes of people who may bring a wrongful death action

are defined in 537.080, R.S. Mo. Plaintiff recently located Mr. Deloach's two other minor children,

who are within the class of people who can bring a wrongful death action under 537.080, R.S. Mo.

In December 2019, Plaintiffs counsel located Mr. Deloach's parents, Jacqueline Deloach and Bill

Deloach, who are also members of the classes of persons eligible to bring a wrongful death action.

Plaintiff seeks to add the minor children and Mr. Deloach' s parents as party plaintiffs to this action.

Plaintiff notes that failure to previously locate these individuals was not due to any dilatory action

and that excluding them from this case will prevent "full presentation of the evidence supporting

the plaintiffs action." (ECF No. 27 at 3). In response, Defendants argue that Plaintiffs motion

comes nearly six months after the deadline to add parties and does not demonstrate good cause for

Plaintiffs failure to previously locate these additional parties. (ECF No. 28 at 3-4). Defendants

also assert that they would be prejudiced by belatedly adding these new plaintiffs.            Instead,

Defendants claim the new plaintiffs would not be prejudiced because the Court can apportion a
verdict among those persons entitled thereto in proportion to the losses suffered by each as

determined by the Court, even without those persons joining in the action. 537.095.3, R.S. Mo.

       The Court grants Plaintiff's Motion for Leave to Add Party Plaintiffs Out of Time (ECF

No. 27). The Court finds that Plaintiff has demonstrated good cause to add these new plaintiffs

to ensure full participation by all affected parties and to avoid piecemeal litigation. The Court

finds justice requires inclusion of all available plaintiffs to litigate this wrongful death action. The

Court further finds that Defendants have not demonstrated prejudice by inclusion of these

additional parties.   Defendants have not identified how their defense and this case will be

impacted other than through additional discovery regarding these new plaintiffs (ECF No. 28 at

4), which would likely have to be done in any event. The Court can remedy any perceived

prejudice through reasonable amendment of the case management order upon the parties' request.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's Motion for Leave to Add Party Plaintiffs Out

of Time (ECF No. 27) is GRANTED.

       Dated this 6th day of February, 2020.


                                                     ~
                                                   ~L.WHITE
                                                   UNITED STATES DISTRJCT JUDGE
